 B & B GALLO PEST CONTROL SERVICESB & B Gallo Pest Control Services, Inc. and Local522, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers ofAmerica. Case 29-CA-8310December 1, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 22, 1982, Administrative Law Judge E!-eanor MacDonald issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed a reply to the exceptions of the Gen-eral Counsel to the Decision of the AdministrativeLaw Judge.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, B & B GalloPest Control Services, Inc., Bethpage, New York,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, except that the attached notice is substitutedfor that of the Administrative Law Judge.I The Oeneral Counsel has excepted to certain credibility findingsmade by the Administrative Law Judge. It is the Board's establishedpolicy not to overrule an administrative law judge's resolutions with re-spect to credibility unless the clear preponderance of all of the relevantevidence convinces us that the resolutions are incorrect. Standard DryWall Products Inc, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing her findings.·In adopting the Administrative Law Judge's conclusion that Re-spondent did not make unilateral chanses by granting wage increases, wefind it unnecessary to rely on her findings that such increases had beengranted regularly and that there was no evidence thut the Union viewedthe Respondent's interpretation of the contract as a violation or protestedthe Respondent's pay practices during the contract term.265 NLRB No. 75APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL, upon request, recognize and bar-gain with Local 522, International Brother-hood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, as the exclusiverepresentative of our employees in a unit of:All full-time and part-time exterminators em-ployed by B & B Gallo Pest Control Serv-ices, Inc., excluding office clerical employ-ees, guards, watchmen and supervisors asdefined in the Act, with respect to wages,hours and other terms and conditions of em-ployment, and, if an understanding isreached, embody such understanding in asigned agreement.B & B GALLO PEST CONTROL SERV-ICES, INC.DECISIONSTATEMENT OF THE CASEELEANOR MACDONALD, Administrative Law Judge:This case was heard in Brooklyn, New York, on March4 and 5, 1982. The charge was filed by the Union onSeptember 18, 1980, and the complaint issued on Novem-ber 13, 1980, alleging that Respondent unilaterallychanged existing terms and conditions of employment,bargained directly with its employees, promised its em-ployees benefits to induce them to abandon the Union,withdrew recognition of the Union, and refused to bar-gain with the Union in violation of Section 8(aXl) and(5) of the Act.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due considera-535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion of the brief filed by Respondent on May 24, 1982, Imake the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a New York corporation, is engaged inproviding extermination and related services at its princi-pal office in Bethpage, New York, and a smaller locationin Wyckoff, New Jersey. Annually, Respondent per-forms services valued in excess of $50,000, of whichservices valued in excess of $50,000 are performed forvarious enterprises located inside the State of New York,each of which enterprises annually produces goodsvalued in excess of $50,000 which it ships directly to cus-tomers located outside the State of New York. Respond-ent admits, and I find, that it is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act, and that the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.II. ALLEGED UNFAIR LABOR PRACTICESA. The ContractSince October 1974, Respondent and the Union havebeen parties to two successive 3-year collective-bargain-ing agreements. The last such agreement had a termfrom October 1, 1977, to September 30, 1980. The con-tract covered "employees" and excluded "office clericalemployees, guards, watchmen and supervisors as definedin the National Labor Relations Act."'Paragraph 8 of the contract entitled "Wages" pro-vides:All new employees shall be hired at the followingrate:Start-S150; 30 days--160; 6 months-S170; 1year--S180; 18 months--S195; 24 months--S210; 30months--215.Paragraph 9 dealt with work clothes and car allow-ance, and further contained the following provisions:c. All present employees that are presently at thetop rate ($182) shall receive as follows:10/01/77-S200 per week10/17/78-S210 per week10/17/78-S220 per weekd. Experienced employees could be hired at a higherrate than the minimum starting rate.The contract contained the following paragraph 4 enti-tled "Stewards:"The Employer recognizes the right of the Union todesignate steward and/or alternates.The evidence shows that in the week ending July 30, 1980, therewere six unit employees on Respondent's payroll.The authority of stewards and/or alternates sodesignated by the Union shall be limited to, andshall not exceed the following duties and activities:A. The investigation and presentation of griev-ances in accordance with the provisions of the col-lective bargaining agreement.B. The transmission of such messages and infor-mation which shall originate with and are author-ized by the Union or its officers, provided suchmessages and information have been reduced towriting, or, if not reduced to writing, are of a rou-tine nature and do not involve work stoppages,slowdowns, refusal to handle goods or any other in-terference with the Employer's business.C. Stewards and/or alternates have no authorityto take strike action, or any other action interrupt-ing the Employer's business, except as authorizedby official action by the Union.D. The Employer recognizes these limitationsupon the authority of stewards and/or alternates,and shall not hold the Union liable for any unau-thorized acts in violation of this agreement.E. Stewards shall be permitted to investigate,present and process grievances without loss of timeor pay. Such time spent in handling grievances shallbe considered working hours in computing dailyand/or weekly overtime.The contract contained no mention of commissionsnor of incentive rates.B. BackgroundThere is no serious dispute as to the facts in this case;only the conclusions to be drawn from them are in ques-tion.The testimony shows that Edward Smith, who wasemployed by Respondent for 7 or 9 years, until May1980, was the union shop steward at B & B Pest Con-trol.2 He and Michael Bentivegna, Jr., president of Re-spondent, handled most problems directly between them-selves. Smith attended monthly union meetings where hecommunicated with Andrew Barral, the secretary-treas-urer of Local 522, when necessary.3Smith recalled that an incentive plan was instituted toencourage the employees to cover more locatons per dayrather than spending their extra time in a bar if they hadcompleted their work earlier than expected. Bentivegnaand Smith discussed the plan, and Smith then discussedits details with Barral at a union meeting. Barral had noobjection to the plan as long as the employees werebeing paid at least union scale. No memorandum of theplan was ever drawn up and signed. After Barral gavehis assent, Smith discussed the plan with the employeess Smith was a credible witness and tried to give accurate testimony.However, he had trouble recalling dates, although he seemed to have nodifficulty recalling conversations and other eventso The General Counsel showed that in 1977 when a problem aroseconcerning the use of company cam Bentivegna met with Bawl andSmith and the matter was settled in a written memorandum dated Octo-ber 10, 1977. Bentivegna testified that he had been compelled to dealwith Barral in that instance becausme Smith did not want to handle thematter.536 B & B GALLO PEST CONTROL SERVICESwho expressed a willingness to try it. The plan has beenin effect continuously from spring or summer of 1978,until the present, and is strictly voluntary. Bentivegnatestified that in dealing with Smith about the incentiveplan he believed he was dealing with the Union, and thathe had never received any protest from Local 522.Gerard Jioscia testified that for the last 4 years (since1978), he has been the union business agent responsiblefor handling relations with Respondent. He was unawareof any requests to modify the contract. Jioscia had nevervisited Respondent's premises during the period that hewas responsible for administering the contract. Jiosciadid not know whether there was a shop steward, norcould he recall whether he had ever communicated withany of the employees.4On June 1, 1981, Bentivegna received a form letterfrom the Union signed by Andrew Barral, secretary-treasurer, on which a label was pasted bearing the nameand address of Respondent.The letter stated:Please be advised that any contract memorandum,amendment or consent that is required to be execut-ed by Local 522 must be approved and executed byits Secretary-Treasurer.No other official is authorized to sign such docu-ments.The evidence shows that some of Respondent's unitemployees (Maisevich, Heiss, and Pumelia) have beenpaid at weekly rates which exceed those specified on theface of the contract. Thus, Maisevich, who was hired inMarch 1980, at $200 per week, was given a raise at hisrequest to $225 per week in the week ending July 15,1980. In addition, Maisevich received commissions onmaterials used on the job and on supplies left with cus-tomers.5Bentivegna testified that such commissions arestandard in the industry and have always been paid byRespondent.6Bentivegna testified that it was his under-standing that the collective-bargaining agreement permit-ted an experienced employee to be hired above the scale.The testimony of Maisevich and Bentivegna showsthat, when Maisevich was hired, he was made aware ofthe precarious financial situation of Respondent and wastold that he would be given a supervisory position on theNew Jersey route as soon as that route could be built upto a point where it warranted full-time service. Maise-vich had been recruited by John Ayala, Respondent'sservice manager and Maisevich's old friend. One day inthe spring of 1980, shortly after Maisevich joined Re-spondent, he, Ayala, and Bentivegna were out on a ter-mite job. According to Maisevich, Bentivegna told himthat, when the Company finished paying off its debts in afew years, Bentivegna hoped to institute a profit-sharingplan and purchase company cars for the employees' use.74 Under the Union's bylaws, the secretary-treasurer of the Union ap-poInts shop stewards.Masevich apparently did not participate in the incentive plan.·The General Counsel apparently does not contend that the paymentof commission violates the collective-bargining greement.Respondent's financial position had suffered a decline when Benti-vegna had a heart attack a few yean before.Bentivegna testified that, although he had expressed a"hope" concerning a profit-sharing plan, he never prom-ised any employee that he would be placed into such aplan.Maisevich testified that he "might have" told Benti-vegna that he did not want to be a member of Local 522at the time he was hired and was informed that Respond-ent's employees were represented by the Union. Hestated that neither Bentivegna nor Ayala had ever sug-gested that they wanted to be rid of the Union. Maise-vich had no contact with any representative of theUnion while he was employed by Respondent.On July 25, 1980, Maisevich wrote to the Union with-drawing his membership as of September 30, 1980. Hehad discussed his letter with his fellow employees beforedrafting it.8 The employees discussed the fact that theydid not need the Union because the Union had nevercommunicated with them or done anything for them. Atthat point, Maisevich believed the employees were re-ceiving more than the contract rate and better benefitsthan the contract provided.9 After his letter was typed,Maisevich had copies made in the office, but he did notrecall giving a copy to Bentivegna. Hank Heiss wrote aletter dated July 24, 1980, resigning from the Union.Heiss could not recall giving a copy to anyone, althoughhe made several copies of the letter on the office ma-chine. I oBentivegna received a copy of Heiss' letter which hefound on his desk. He also testified that Maisevich gavehim a copy of his letter.On July 15, 1980, the Union had sent a letter to Re-spondent demanding negotiations for a successor agree-ment to the one due to expire on September 30, 1980. Inresponse, Bentivegna sent a letter dated July 25, 1980,which stated:By reason of information that I have received fromthe interested parties, Hank Heiss and Greg Maise-vich, I consider my contract with Local 522 termi-nated as of September 30, 1980.Thereafter, the Union informed Respondent that, if it re-fused to negotiate, the Union would file charges with theBoard, and the Union made further efforts to begin nego-tiations before the end of the contract term on July 31and September 11, 1980. However, Respondent did notreply and no negotiations were ever conducted by theparties.·One of these employees was John Apiar. Maisevich said other em-ployees had written such letters.·The evidence does not show that the employees were receivinghigher benefits than provided for by the contract. Maisevich referred tohigher medical benefits, but the contract merely specifies that the em-ployer shall provide Blue Cross/Blue Shield without specifying theamount of the policy. The Employees' belief that the medical benefitswere due to the largesse of the Employer and not the requirements of thecontract was probably due to the Union's lack of communication withthe employees Further, in response to a leading question by the GeneralCounsel, Maisevich stated that all the employees were being paid bshovethe contract rate. However, the payroll records do not show this to betrue.'0 Bentivegna testified that the machine is set automatically to make afile copy of anything reproduced thereon, and that he makes it a practiceto look at all copies placed in this file.537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaisevich testified that he addressed a letter datedAugust 14, 1980, to the Regional Office of the Board,stating that the "following individuals no longer wish tobe represented by Local 522 and, therefore, request theirnames to be withdrawn from the Union, or do not wishto join the Union." The letter was drafted after Maise-vich called a Regional Office of the Board and was ad-vised by a Board agent that he needed at least 30 percentof the employees to sign the document. In addition toMaisevich's signature, the letter was signed by 6 otheremployees. 1No member of management or supervisionencouraged the writing of this letter, according to Maise-vich; he did not give a copy to Bentivegna. On Septem-ber 8, 1980, Maisevich filed a decertification petitionwith the Board. Eventually, Maisevich was advised thatthe petition was not timely filed and he withdrew it.Bentivegna obtained a copy of the letter of August 14,1980, signed by Maisevich and the six other employees.He denied that he or anyone in supervision had ever at-tempted to force the employees to reject representationby Local 522. There is no record evidence that Respond-ent instigated any of the employee letters.C. Positions of the PartiesThe General Counsel points out that in 1977 when aproblem arose concerning compensation for the use ofemployees' cars, the resulting settlement was memorial-ized in a written memorandum signed by Bentivegna andBarral. The General Counsel urges that a violation of theAct occurred when, in 1978, Bentivegna implementedthe incentive plan after discussion with shop steward EdSmith and without any written memorandum signed bythe Union.The General Counsel argues that employees were notpaid the wage rates set forth in the contract. Althoughconceding that Maisevich could be hired at a higher thanminimum rate, the General Counsel urges that the con-tract did not permit Maisevich to be given the raise hewas subsequently granted by Respondent, and the Gen-eral Counsel argues that Respondent undercut the Unionby granting Maisevich a raise on July 15, 1980, justbefore Maisevich wrote his letter withdrawing from theUnion.The General Counsel states that it has not been provenhow Bentivegna received copies of Maisevich's andHeiss' letters withdrawing from the Union, and that Ben-tivegna refused to bargain with the Union when onlytwo out of six exterminators had withdrawn from theUnion. Thus, the General Counsel concludes, Respond-ent had no independent knowledge sufficient to form agood- faith doubt as to the Union's continued majoritystatus when it withdrew recognition from the Union.The General Counsel urges that Bentivegna promisedhis employees that he would implement a profit-sharingplan when the debt of Respondent was cleared in "ayear or so," and that he hoped to be able to have newcompany cars for the employees. The General Counsel" Henry Heiss, Jonathan Shafer, Steven Washio, a temporary employ-ee, Doug Pumelia, Catherine Smith, and Jon Aguiar. They all receivedphotocopies of the document.concludes that these promises were made to underminethe Union and violated Section 8(aX1) of the Act.Respondent argues that the General Counsel has notshown that the Union represented a majority of the unitemployees when Respondent refused to negotiate withthe Union. Respondent urges that Bentivegna dealt ingood faith with Ed Smith as the union shop steward andthat the Union gave Bentivegna no notice until June 1,1981, that only the secretary-treasurer could approveamendments to the contract. Finally, Respondent urgesthat Bentivegna took no action designed to underminethe Union, and points out that the collective-bargainingagreement and "long standing policy" permits higher payfor more experienced employees.D. Discussion and Conclusions1. The incentive planThe General Counsel urges that the collective-bargain-ing agreement does not give a shop steward the right toagree to an incentive plan and that its institution was anunlawful unilateral change by Respondent.From the testimony of the witnesses it is clear that,except for one instance in 1977, Bentivegna and Smithsettled between themselves all the problems that arose atthe workplace. Further, it is well established that Local522 did not maintain communications with Respondentor its employees other than through the shop steward.The union business representative had apparently neverbeen active on behalf of Respondent's employees. Inthose circumstances, it would be natural for Bentivegnato rely on Smith's assent to the institution of the incen-tive plan on behalf of the Union. Although Smith toldBarral of the incentive plan, Barral did not demand awritten memorandum nor did he object to the plan atany time. Barral only wished to be reassured that em-ployees would not receive less than the minimum con-tract rate. I find that Bentivegna did not act unilaterallywhen he instituted and maintained the incentive plan. 22. Higher wage ratesThe contract specified only those wage rates applica-ble to newly hired employees and to employees at thetop rate, but seemed to contain no provision for any in-crease for employees on staff who had not reached thetop rate by October 1, 1977. Further, although the con-tract recognized that experienced employees could behired above the minimum, no guidelines were given forregular pay increases for those employees. Thus, it is ap-parent that the contract, as written, did not deal exhaus-tively with all situations that might arise regarding thewages of Respondent's employees and that the languagewas subject to interpretation by the parties. 3 Bentivegna" The contractual limitation on the shop stewards' powers is designedonly to foreclose union liability for wildcat strikes. Furthermore, thesteward has the authority to transmit mesusages. Finally, the letter of JuneI, 1981, from Barral shows that the Union wa aware that in the pastamendments had been made without the concurrence of the secretary-treasurer in writing.3" The Supreme Court has recognized that collective-bargaining agree-menu contain "gaps" which are to be "filled in by reference to the prac-Continued538 B & B GALLO PEST CONTROL SERVICEStestified that he believed that paragraph 9D, which gavehim the power to hire experienced employees at abovethe minimum also gave him the power to grant themwage increases. Indeed, Bentivegna had regularly grant-ed such increases. There was no testimony that the par-ties by custom and practice had interpreted their con-tract in any contrary way nor that the Union viewed thisinterpretation as a violation. 4The Union did not protestRespondent's pay practices during the contract term nordid the union witness at the hearing offer an interpreta-tion of the contract at variance from that offered byBentivegna.Thus I find that Respondent did not make unilateralchanges by granting wage increases to certain of its em-ployees for the reason that the custom and practice ofthe parties in the administration of the contract had per-mitted the increases.3. Profit-sharing planI do not find that Bentivegna's vague musings aboutthe future of his Company and his desire for a profit-sharing plan and company cars amounted to promiseswhich could reasonably have the tendency to underminethe Union. Bentivegna made his statement to a supervi-sor and to Maisevich, who was hired with the under-standing that he would one day supervise the NewJersey operation. None of the other employees everheard of hopes for a profit-sharing plan. Thus, I do notfind the statement that Bentivegna "hoped" one day tohave a profit-sharing plan violated Section 8(aX1) of theAct.4. Refusal to negotiate a successor agreementIt has long been established that during the first yearof its certification, a union enjoys a nonrebuttable pre-sumption of majority status absent unusual circum-stances, and thereafter the presumption is rebuttable byshowing that an employer entertains a good-faith doubtof the Union's continuing majority. Celanese Corporationof America, 95 NLRB 664 (1951). A similar rule appliesto a contracting union. After the expiration of the con-tract, the presumption of majority status may be rebuttedby showing the good-faith doubt of the employer, basedon objective considerations, that the Union no longerrepresents a majority of the employees or by showingthat, when the employer refused to bargain with theUnion, it in fact no longer represented a majority of theemployees. Impressions Inc., 221 NLRB 389 (1975). Anemployer's good-faith doubt of the union's continuedstatus as the representative of a majority of the unit em-ployees is not established merely by showing that a ma-jority of employees do not belong to the union, ' nor bytices of the particular industry and of the various shop covered by theagreement." Steehonkers v. Warrior NaWnation Ca, 363 U.S. 574, 580(1960).14 The evidence shows that, in keeping with industry practice, Re-spondent's employees were pid commissions on certain sales. Yet thecontract does not mention them and the General Counsel does not con-tend that the payment of commimsions was an unlawful, unilateral changein wagesiS Impressions Inc, supra at 403.the fact that a decertification petition has been filed,'"nor even by the fact that a majority of employees haveresigned from the union. ' The employer must show suf-ficient evidence to support the reasonable good-faithdoubt upon which the withdrawal of recognition wasbased and, of course, the evidence must have beenknown to the employer at the time of the withdrawal."In the instant case, Respondent first refused to bargainfor a successor contract on July 25, 1980. On this date,Bentivegna had notice that two out of a total of six unitemployees had resigned from the Union. Thus, even if itcould be assumed that the letters of resignation also op-erated to disavow any desire for representation by theUnion-and the letters do not on their face contain a dis-avowal-a majority of Respondent's employees had notexpressed themselves as rejecting representation by theUnion. I conclude that on July 25, 1980, when Benti-vegna refused to negotiate, he did not have a reasonablegood-faith doubt of the Union's continued majoritystatus. Therefore, Respondent violated Section 8(aX5)and (1) of the Act when it refused to meet and negotiatewith the Union. The employees' later efforts to repudiaterepresentation by the Union are thus tainted by Respond-ent's prior unlawful refusal to bargain and cannot beused to show that the Union no longer represents a ma-jority of the unit employees. 19CONCLUSIONS OF LAW1. B & B Gallo Pest Control Services, Inc., is an em-ployer engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All full-time and part-time exterminators employedby Respondent excluding office clerical employees,guards, watchmen and supervisors as defined in the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.4. The Union is the exclusive collective-bargainingrepresentative of the employees in the above-describedunit.5. By refusing since July 25, 1980, to recognize andbargain with the Union as the exclusive collective-bar-gaining representative of its employees in the appropriateunit set forth above, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(aXS) and (1) of the Act.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.7. No other violations of the Act were committed."' Muncy Corporation, 211 NLRB 263, 270 (1974), enfd. 519 F.2d 169(6th Cir. 1975).17 Randle-Easten Ambulaace S.ere, Inc., 230 NLRB 542, 552 (1977).It may be that the employees are resigning to become "free ridens butthat they nevertheless still desire union representation."s Orhon Corp v. N.LR., 515 F.2d 81 (7th Cir. 1975).1' The circumstances under which an employer may show that theUnion no longer represents a majority of its employees must be free ofunfair labor practice lmprssons Inc. nupn at 403.539 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be or-dered to cease and desist therefrom and take certain af-firmative action designed to effectuate the policies of theAct. It is further recommended that Respondent be or-dered to recognize and bargain with the Union as the ex-clusive collective-bargaining representative of the unitset forth above as of July 25, 1980.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER20The Respondent, B & B Gallo Pest Control Services,Inc., Bethpage, New York, its officers, agents, succes-sors, and assigns, shall:I. Cease and desist from:(a) Refusing to recognize and bargain collectively withthe Union as the exclusive bargaining representative ofthe employees in the appropriate bargaining unit de-scribed above.s0 In the event no exceptions are filed as provided by Sec. 102.46 ofthe rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a) Upon request, recognize and bargain with theUnion as the exclusive representative of all employees inthe appropriate unit described above with respect torates of pay, wages, hours, or other terms and conditionsof employment, and, if an understanding is reached,embody such understanding in a signed agreement;(b) Post at all of its facilities copies of the attachednotice marked "Appendix."2' Copies of this notice, onforms provided by the Regional Director for Region 29,after being duly signed by Respondent's authorized rep-resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are not altered,defaced, or covered by any other material.(c) Notify the Regional Director for Region 29, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS ALSO RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act not spe-cifically found.aI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."540